Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered January 3, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of an indictment charging defendant with *844three drug-related crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced as a predicate felon to a term of 5 to 10 years in prison. He now argues that his sentence is harsh and excessive. We disagree. In view of defendant’s lengthy criminal record and the fact that he agreed to the sentence as part of the plea bargain, we find no reason to disturb it.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.